Exhibit 10.2

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR KEY SALARIED EMPLOYEES OF

ENTEGRIS, INC.

INTRODUCTION

This document amends, restates and continues the Supplemental Executive
Retirement Plan for Key Salaried Employees of Entegris, Inc., which was
originally established effective April 1, 2001 by Mykrolis Corporation, a
predecessor to the Company and which was assumed by the Board on August 10,
2005.

The purpose of the Plan is to provide certain key salaried employees of the
Employer with the opportunity to defer a portion of their compensation on an
unfunded, nonqualified basis as hereinafter provided and to provide benefits to
such employees that are supplemental to the benefits provided under the Savings
Plan.

The amendment and restatement of the Plan set forth herein is intended inter
alia to conform the Plan to the requirements of Section 409A, including the
transition rules and exemptive relief provisions thereunder, and shall be
construed consistent with that intent. Notwithstanding the foregoing, neither
the Company nor any of its officers or directors, nor any other person charged
with administrative responsibilities under the Plan, shall be liable to any
employee or former employee of the Company, or to any spouse or other
beneficiary of any such employee or former employee, by reason of the failure of
any benefit hereunder to comply with the requirements of Section 409A.

For purposes of compliance with Section 409A, the Plan consists of two parts:
(i) amounts deferred on behalf of a Participant that were earned and vested on
or after January 1, 2005, including all income, gains and losses credited or
charged with respect thereto (“Section 409A deferrals”) and (ii) amounts
deferred on behalf of a Participant that were earned and vested on or before
December 31, 2004 (including all income, gains and losses credited or charged
with respect thereto) (“grandfathered deferrals”). With respect to Section 409A
deferrals, the Plan is intended to comply with the requirements of Section 409A
and shall be interpreted and administered in a manner consistent with such
requirements. With respect to grandfathered deferrals, the Plan is intended to
be grandfathered for purposes of Section 409A and therefore exempt from
Section 409A.

The terms of this amended and restated Supplemental Plan are effective as of
January 1, 2009 except as indicated otherwise herein and except with respect to
grandfathered deferrals, which will continue to be governed by the terms of the
Plan as in effect on December 31, 2004. There has been no material modification
of the grandfathered deferrals within the meaning of Section 409A after
October 3, 2004, although the Company reserves the right to amend grandfathered
deferrals in the future to the extent permitted by the terms of the Plan as in
effect on December 31, 2004. A copy of the Plan as in effect on December 31,
2004 is attached hereto as Appendix A. The rights of a Participant in the Plan
who separated from service of the Employer on or prior to December 31, 2008
shall be governed by the terms of the Plan, including operational terms, as in
effect on the date of such separation from service and in accordance with the
requirements of Section 409A, to the extent applicable.



--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS

The following terms when used in this Supplemental Plan with initial capital
letters shall have the meanings assigned to them below. Except where the context
otherwise requires, words imparting the singular number shall include the plural
number and vice versa, words denoting any gender shall include all genders and
words denoting persons shall include bodies corporate and vice versa:

 

1.1. “Administrator” means the Management Development & Compensation Committee
of the Board; provided that such Committee, in its discretion, may delegate such
of its duties and responsibilities under the Supplemental Plan as it determines
to such employees of the Company or other persons as it determines, in which
case the term “Administrator” shall include the person or persons to whom such
duties and responsibilities were delegated, to the extent of such delegation.

 

1.2. “Board” means the Board of Directors of Entegris, Inc., as from time to
time in office.

 

1.3. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.

 

1.4. “Company” means Entegris, Inc., a Delaware corporation.

 

1.5. “Employer” means the Company, together with any subsidiary or affiliated
corporation that (i) together with the Company would be treated as a single
“employer” for purposes of Treas. Regs. § 1.409A-1(h)(3) and (ii) the Board
determines to add to this Supplemental Plan.

 

1.6. “Participant” means a key salaried employee of the Employer who (i) is
determined by the Administrator to qualify as a “highly compensated or
management” employee for purposes of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA and (ii) is designated by the Administrator to receive benefits under this
Supplemental Plan.

 

1.7. “Savings Plan” means the Entegris, Inc. 401(k) Savings and Profit Sharing
Plan, as it may be amended or restated from time to time.

 

1.8. “Section 409A” means Section 409A of the Code.

 

1.9.

“Specified Employee” means a Participant, if (i) at the date of such
Participant’s separation from service with the Employer within the meaning of
Treas. Regs. § 1.409A-1(h); the Company (or any other corporation forming part
of the Employer) is a corporation any stock of which is publicly traded on an
established securities market or otherwise, and (ii) the Participant is or was a
“key employee” (determined under Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code, applied in accordance with the regulations

 

-2-



--------------------------------------------------------------------------------

 

thereunder and disregarding Section 416(i)(5) of the Code) at any time during
(A) if the date of separation from service is April 1 through December 31, the
preceding calendar year, or (B) if the date of separation from service is
January 1 through March 31, the second calendar year preceding the calendar year
in which the separation from service occurs (e.g., 2007 for a separation from
service occurring January 1 through March 31 of 2009).

 

1.10. “Supplemental Account” means, for each Participant, the account under this
Supplemental Plan to which contributions hereunder shall be credited in
accordance with the provisions hereof. In the discretion of the Administrative
Committee Supplemental Accounts may be subdivided for supplemental Participant
contributions under Section 2.1, supplemental employer matching contributions
under Section 2.2 and supplemental employer discretionary contributions under
Section 2.3.

 

1.11. “Supplemental Plan” or “Plan” means this Supplemental Executive Retirement
Plan for Key Salaried Employees of Entegris, Inc. as set forth herein and all
amendments hereto.

SECTION 2 SUPPLEMENTAL SAVINGS PLAN BENEFITS

 

2.1. Supplemental Participant Contributions. A Participant may elect as provided
in Section 3 to defer hereunder a portion or percentage of his gross
compensation for any calendar year (prior to any deferrals under the Savings
Plan, this Supplemental Plan, or any other nonqualified deferred compensation
plan of the Company).

 

2.2. Supplemental Employer Matching Contributions. The Company shall credit to
the Supplemental Account of each Participant who has elected to participate in
pre-tax deferrals under the Savings Plan to the maximum extent permitted
thereunder (taking into account any limitations imposed under the Savings Plan
to comply with the qualification requirements of the Code) an amount equal to
the excess of (a) over (b), where (a) is the amount of employer matching
contributions which would have been made to the Savings Plan in the absence of
the limitations of Sections 401(a)(17), 402(g) and/or 415 of the Code, the
nondiscrimination requirements of Code Section 401(m) and any compensation
deferrals under this Supplemental Plan or any other nonqualified deferred
compensation plan of the Company, and (b) is the amount of employer matching
contributions actually made to the Savings Plan.

 

2.3. Supplemental Employer Discretionary Contributions. The Company in its sole
discretion may credit employer discretionary contributions to the Supplemental
Account of each Participant in an amount and on an annual or such other basis as
the Company may determine. The Company may, but is not obligated to, determine
the amount of such employer discretionary contributions by considering the
amount of employer discretionary contributions which would have been made to the
Savings Plan on behalf of a Participant in the absence of the limitations of
Sections 401(a)(17), 402(g) and/or 415 of the Code, the nondiscrimination
requirements of Code Section 401(m) and any compensation deferrals under this
Supplemental Plan or any other nonqualified deferred compensation plan of the
Company, minus the amount of employer discretionary contributions actually made
to the Savings Plan on behalf of such Participant.

 

-3-



--------------------------------------------------------------------------------

2.4. Other Employer Credits. The Company in its sole discretion may credit a
discretionary amount to the Supplemental Accounts of one or some Participants,
in such an amount and at such time, and subject to such other terms and
conditions as the Company may determine in its sole discretion.

SECTION 3 DEFERRAL ELECTION

 

3.1. In General. Each deferral under Section 2.1 shall be made by the
Participant’s delivery to the Administrator of a deferral election, on such form
or forms as the Administrator may determine in its discretion, on or before the
date specified by the Administrator, which date shall in all events (except as
provided in 3.2 below) be, or fall prior to:

(i) in the case of any bonus that qualifies as “performance-based compensation”
within the meaning of Treas. Regs. § 1.409A-1(e), the date that is six
(6) months before the end of the performance period, but only if the Participant
has been in continuous employment with the Employer since the later of the
beginning of the performance period or the date the performance criteria are
established and only if, on the date of the deferral election, the compensation
has not become readily ascertainable (as determined in accordance with Treas.
Regs. § 1.409A-2(a)(8)).

(ii) in every other case, the last day of the calendar year preceding the
calendar year in which are to be performed the services to which the deferred
compensation relates.

Each election made under this 3.1 shall become irrevocable in accordance with
such rules as the Administrator may establish but not later than the election
deadline specified in (i) or (ii) above, as applicable. Notwithstanding the
above, the Administrator may permit a Participant to make a deferral election
without meeting the requirements of this Section 3.1, pursuant to such
procedures as the Administrator may determine in its discretion, to the extent
permitted by transition guidance issued under Section 409A of the Code.

The Administrator may impose a minimum deferral amount for anyone electing to
participate in this Supplemental Plan.

 

3.2. First Year of Participation. Notwithstanding Section 3.1 above, an
individual who first becomes eligible to participate in this Supplemental Plan
during the course of a calendar year may elect to defer a specified portion or
percentage of his gross compensation in respect of services to be performed for
the remainder of the year by delivering to the Administrator an irrevocable
deferral election within thirty (30) days of first becoming eligible. An
individual who already participates or is eligible to participate in (including
an individual who has any entitlement, vested or unvested, to payments under)
any other nonqualified deferred compensation plan that would be required to be
aggregated with this Supplemental Plan for purposes of Treas. Regs. §
1.409A-1(c)(2) shall not be treated as eligible for the mid-year election rules
of this Section 3.2 with respect to this Supplemental Plan, even if he had never
previously been eligible to participate in this Supplemental Plan.

 

-4-



--------------------------------------------------------------------------------

3.3. Form of Election. Each deferral election shall be made in writing on a form
prescribed by the Administrator. To the extent consistent with Section 409A, the
Administrator may condition the effectiveness of any election upon the delivery
by the Participant of such other form or forms as the Administrator may
prescribe.

SECTION 4 INVESTMENT DIRECTION

Participants shall be permitted, pursuant to such procedures as the
Administrator may determine in its discretion, to designate what percentage of
all amounts credited to the Participant’s Supplemental Account in accordance
with Section 2 above will be invested in the various investment options made
available under the Savings Plan. Notwithstanding the above, the Administrator
shall not be required to make the same investment options available under this
Supplemental Plan as are available under the Savings Plan and may change such
investment options at any time in its sole discretion.

SECTION 5 DISTRIBUTIONS AND LOANS

 

5.1. General. All payments of benefits to Participants and/or their designated
beneficiaries under this Supplemental Plan shall be in cash in the form of a
single lump sum paid within 90 days following the Participant’s separation from
the service of the Employer within the meaning of Treas. Regs. § 1.409A-1(h);
provided, however, that in the case of a Participant who is a Specified Employee
at the date he or she separates from the service of the Employer, payment shall
be made on the date that is six (6) months following the date of such
separation.

 

5.2. Distributions While Employed. No distributions may be made to a Participant
under the terms of this Supplemental Plan while the Participant is an employee
of the Employer.

 

5.3. Right of Offset. If, at the time of payment hereunder, the Administrative
Committee determines that the Participant to whom or on whose behalf payment is
being made, for any reason, is indebted to the Company or to any affiliate or
subsidiary of the Company, the Administrative Committee shall be entitled, to
the extent permitted under Section 409A of the Code, to offset such
indebtedness, including any interest accruing thereon, against any payments
otherwise due under the Supplemental Plan.

 

5.4. Withholding. The Company shall be entitled to withhold from payments due
under the Supplemental Plan any and all taxes of any nature required by any
government to be withheld from compensation paid to Participants.

 

5.5. Loans. No loans to Participants shall be permitted under the Supplemental
Plan.

 

5.6.

Designation of Beneficiary(ies). Each Participant shall designate in writing, on
such form and subject to such conditions as the Administrator shall prescribe
(including, in the Administrator’s discretion, spousal consent in the case of
married Participants), a

 

-5-



--------------------------------------------------------------------------------

 

beneficiary or beneficiaries to receive any amounts remaining to be paid
hereunder at the Participant’s death; but if no such beneficiary designation is
in effect at the time of the Participant’s death, or if the Participant’s
beneficiary(ies) do(es) not survive the Participant, the Administrator shall
cause any such remaining benefits to be paid to the executor or administrator of
the Participant’s estate.

SECTION 6 VESTING

A Participant shall be vested at all times in his or her supplemental
participant contributions made under Section 2.1 and in supplemental Employer
matching contributions made under Section 2.2. A Participant shall be vested in
his or her supplemental Employer discretionary contributions to the same extent
that the Participant is vested in his or her Employer Profit Sharing Account
under the Savings Plan.

SECTION 7 MISCELLANEOUS

 

7.1. Amendment and Termination.

 

  (1) The Board may at any time and from time to time, amend or terminate this
Supplemental Plan, without the consent of any Participant or beneficiary,
provided that no such amendment or termination shall, without the consent of the
affected Participant, reduce the balance of any Participant’s Supplemental
Account below what it was immediately prior to the date of such termination or
amendment.

 

  (2) Any amendment or termination of the Supplemental Plan shall become
effective as to a Participant or beneficiary on the first day of the month
following the effective date of the amendment or termination.

 

  (3) Upon termination of the Plan, payments hereunder shall be accelerated only
to the extent permitted by Section 409A.

 

7.2. No Contract of Employment. The establishment of the Supplemental Plan or
any modification thereof shall not give any Participant or other person the
right to remain in the service of the Company or of any subsidiary or affiliate
of the Company, and all Participants and other persons shall remain subject to
discharge to the same extent as if the Supplemental Plan had never been adopted.

 

7.3. Source of Funds. All payments of benefits hereunder and all costs of
administration of this Plan shall be paid in cash from the general funds of the
Company, and no special or separate fund shall be required to be established or
other segregation of assets required to be made to assure such payments. The
Plan is intended to be a “pension plan” (within the meaning of Section 3(2) of
ERISA) that is unfunded for ERISA and tax purposes and that qualifies for the
exemptions described in ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

Nothing in this Section 7.3 shall be construed as prohibiting the Company from
establishing, in its discretion, a bookkeeping account or reserve to meet its
obligations

 

-6-



--------------------------------------------------------------------------------

hereunder and/or a so-called “rabbi trust” or similar grantor trust, and the
Company may fund such trust for the purpose of providing benefits hereunder, so
long as the funding of such a trust or account does not jeopardize the unfunded
status of the Plan under ERISA or effective tax deferral under the Code. Except
as provided in the preceding sentence, nothing contained in the Plan and no
action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or the Administrator and any employee or other person. To the extent
that any person acquires a right to receive payments under the Plan, such right
shall be no greater than the right of any unsecured general creditor of that
person’s employer or former employer.

 

7.4. Tax Effects. None of the Company, the Board, the Administrative Committee,
and any firm, person, or corporation, represents or guarantees that any
particular federal, state or local tax consequences will occur as a result of
any Participant’s participation in this Supplemental Plan, Each Participant
shall consult with his or her own advisors regarding the tax consequences of
participation in this Supplemental Plan.

 

7.5. Administration of the Plan. The Administrator shall have full power to
interpret and administer this Supplemental Plan and determine the eligibility of
any person for benefits hereunder and the amount of any such benefit, in its
discretion. Without limiting the foregoing, the Administrator shall have full
discretionary power and authority, not inconsistent with the express provisions
of the Plan, to select those individuals who may participate in the Plan; to
determine their gross compensation eligible for deferral under the Plan; to
determine eligibility to commence receipt of benefits (including, without
limitation, any determination as to the proper treatment of leaves of absence
and other periods when an individual is not actively rendering service to the
Employer); to adopt, alter, and repeal such rules, guidelines and procedures for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to prescribe the form of any election under the Plan; and otherwise
to supervise the administration of the Plan. Any discretionary action by the
Administrator under the Plan that affects the rights or benefits under the Plan
of an individual who is a member of the Administrator (other than an action of
general applicability to all Participants) must be approved by the Board. The
Administrator shall establish claims procedures under the Plan consistent with
the requirements of Section 503 of the Employee Retirement Income Security Act
of 1974, as amended.

 

7.6. Entire Agreement; Successors. This Supplemental Plan, including any
subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Participant regarding the Supplemental
Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Participant
relating to the subject matter hereof, other than those set forth in this
Supplemental Plan. This Supplemental Plan and any amendment shall be binding on
the parties hereto and their respective heirs administrators, trustees,
successors and assigns, and on all designated beneficiaries of the Participant.

 

7.7.

Severability. If any provision of this Supplemental Plan shall be held or deemed
to be invalid, inoperative or unenforceable as applied to any particular case in
any jurisdiction

 

-7-



--------------------------------------------------------------------------------

 

or jurisdictions, because of its conflicting with any constitution or statute or
rule of law or public policy or for any other reason, such circumstances shall
not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable, but this Supplemental Plan shall be reformed and construed in any
such jurisdiction or case as if such invalid, inoperative or unenforceable
provision had been contained herein and such provision reformed so that it would
be valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

IN WITNESS WHEREOF, the Company has caused this Amended and Restated
Supplemental Plan to be executed by its duly authorized officer as of the 31st
day of July, 2008.

 

ENTEGRIS, INC. By:  

/s/ Peter W. Walcott

Title:   Senior Vice President

 

-8-